MEMORANDUM **
Imre Jim Franka appeals his guilty-plea convictions and concurrent 30-month sentences imposed for possessing an unregistered firearm, in violation of 26 U.S.C. § 5861(d), and being an illegal alien in possession of a firearm, in violation of 18 U.S.C. § 922(g)(5). Franka’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Franka has not filed a pro se supplemental brief.
Our review of the Anders brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.